Citation Nr: 0007196
Decision Date: 11/21/00	Archive Date: 12/28/00

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  93-01 278	)	DATE NOV 21, 2000
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


ORDER

     The following correction is made in a decision issued by thel Board in this case on March 16, 2000:

     On p. 29, under the heading ORDER, lines 1 and 2, Service connection is denied for postoperative residuals of a fractured nose, for sinusitis and for arthritis of multiple joints is corrected to read Service connection is denied for postoperative residuals of a fractured nose and for arthritis of multiple joints; service connection is granted for sinusitis.



_____________________________
BETTINA S. CALLAWAY
Veterans Law Judge
Board of Veterans appeals



Citation Nr: 0007196	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  93-01 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1. Entitlement to service connection for postoperative 
residuals of a fractured nose.

2. Entitlement to service connection for sinusitis.

3. Entitlement to service connection for arthritis of 
multiple joints.

4. Entitlement to an increased disability evaluation, to 
include an initial evaluation in excess of 10 percent for 
chondromalacia with laceration scar, left knee.

5. Entitlement to an increased disability evaluation, to 
include an initial evaluation in excess of 10 percent for 
chondromalacia, right knee.

6. Entitlement to an increased disability evaluation for post 
traumatic stress disorder (PTSD), initially evaluated as 
10 percent disabling prior to August 15th, 1997, 30 percent 
disabling prior to November 9th, 1998 and currently 
evaluated as 70 percent disabling.

7. Entitlement to an increased (compensable) disability 
evaluation for hearing loss, right ear.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and wife.


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from May 1968 to April 
1970, January 1973 to January 1975, October 1978 to July 
1990, November 1990 to June 1991 and April 1992 to March 
1993.

This case returns to the Board of Veterans' Appeals (Board) 
from a remand dated in September 1996.  The requested 
development has been completed to the extent possible and the 
case has been returned for appellate consideration.  This 
appeal originates from decisions beginning in 1991 by the 
Fort Harrison, Montana, Regional Office (RO).  The procedural 
history of this case prior to September 1996 has been set 
forth in the decision/remand of the same date and will not be 
repeated.  However, during the pendency of this appeal, the 
disability evaluation for PTSD was increased from 10 percent 
to 30 percent effective August 15th, 1997, by rating decision 
dated in May 1998, and from 30 percent to 70 percent 
effective November 9th, 1998, by rating decision dated in 
June 1999.  

The Board notes that it has recharacterized the issues of 
entitlement to increased ratings for chondromalacia of the 
knees including the left knee laceration scar, right ear 
hearing loss and PTSD in order to comply with the recent 
opinion by the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court"), in Fenderson v. West, 12 
Vet. App. 119 (1999).  In that case, the Court held, in 
pertinent part, that the RO had mistakenly treated the issue 
as one for an '[i]ncreased evaluation for service[-]connected 
... residuals of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  The Court then indicated that "this distinction is 
not without importance in terms of VA adjudicative actions," 
and remanded the matter for the issuance of a Statement of 
the Case.

As in Fenderson, the RO in this case has also identified the 
issues on appeal as claims for increased disability ratings, 
rather than as a disagreement with the original ratings 
awarded for these conditions.  However, starting with the 
October 1992, Supplemental Statement of the Case, the RO 
provided the appellant with the appropriate applicable law 
and regulations and an adequate discussion of the basis for 
the RO's assignment of the initial disability evaluations for 
these disabilities.  In addition, the appellant's pleadings 
herein clearly indicate that he is aware that his appeal 
involves the RO's assignment of the initial disability 
evaluations.  Consequently, the Board sees no prejudice to 
the appellant in recharacterizing the issues on appeal to 
properly reflect the appellant's disagreement with the 
initial disability evaluations assigned to these 
disabilities.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1. There is no competent evidence of record of disability 
attributable to postoperative residuals of a fractured 
nose.

2. The service medical records reflect that the appellant was 
treated during service for sinus complaints which were 
attributed to various disorders.  

3. On VA examination in January 1992, the diagnoses included 
chronic sinusitis with mucopurulent blood discharge.  In 
February 1993, the appellant was again seen during service 
for complaints of nasal drainage with treatment by 
medication.

4. On VA examination in September 1997, the diagnosis 
included history of recurrent sinusitis (chronic).

5. The service medical records reflect that the appellant was 
treated during service for complaints of joint pain with 
various diagnoses including possible arthritis.

6. On VA examination in October 1990, a diagnosis of 
degenerative arthritis of multiple joints was noted.  
However, physical examination and radiological findings at 
that time were normal.

7. On VA examination in January 1992, a diagnosis of possible 
migratory inflammatory joint disease, to rule out 
arthritis was noted.  Subsequent radiological and serology 
studies conducted in conjunction with this examination 
revealed no evidence of arthritis.

8. In June 1994, x-ray examination of the lumbar spine and 
left knee revealed no evidence of arthritis and serology 
testing indicated a negative rheumatoid factor.

9. On VA orthopedic examination in August 1997, x-ray 
examination of the feet, knees, hands, wrists, lumbosacral 
spine and cervical spine revealed no significant evidence 
of arthritis.  The examiner further indicated that there 
was no evidence of osteoporosis, trauma, developmental, 
metabolic or any evidence of any type of arthritis.

10. On VA rheumatology examination in September 1997, it was 
noted that the appellant fulfilled no criteria for an 
inflammatory arthritis.  The examiner indicated that he 
suspected the appellant was developing very early and mild 
osteoarthritis.

11. The appellant's left knee chondromalacia is manifested 
by complaints of pain and is productive of no limitation 
of motion, instability or other functional impairment.  
The laceration scar was not shown to be tender or painful 
or productive of any functional impairment.

12. The appellant's right knee chondromalacia is manifested 
by complaints of pain and is productive of no limitation 
of motion, instability or other functional impairment.

13. The appellant's PTSD prior to August 15th, 1997, was 
manifested by complaints of unexplained tearfulness, 
difficulty with anger and depression and was considered to 
be productive of slight social and industrial impairment.

14. In August 1997, the appellant's PTSD was manifested by 
increased stress, nightmares about the Persian Gulf, 
increased anger and mood shifts and was considered to be 
productive of a Global Assessment of Functioning (GAF) of 
60, reflective of moderate symptoms with moderate 
difficulty in social and occupational functioning.

15. In October and November 1998, on private and VA 
examination respectively, the appellant's PTSD 
symptomatology was manifested by difficulty sleeping, poor 
appetite, reduced energy and motivation, low self-esteem, 
feelings of helplessness and moderate to severe depression 
with social withdrawal.  His GAF scores were noted to be 
41 and between 55 and 60.


16. On VA examination in April 1999, the appellant's PTSD 
symptomatology continued as noted above and it was further 
indicated that the appellant's employment had been reduced 
from 8 hours per day to 4 hours per day pursuant to the 
direction of his treating psychiatrist.  The VA examiner 
indicated that his GAF score was now 50 which was 
reflective of his decline in work ability since October 
1998.

17. The appellant's PTSD has not been shown to be productive 
of total occupational and social impairment.

18. The appellant's hearing loss, right ear is manifested by 
complaints of impaired hearing ability and is productive 
of an average puretone threshold of 20 decibels with 96 
percent speech recognition.

19. The appellant's hearing loss, right ear equates to a 
noncompensable disability evaluation pursuant to rating 
tables VI and VII from 38 C.F.R. § 4.85 et seq.

CONCLUSIONS OF LAW

1. The claim for service connection for postoperative 
residuals of a fractured nose is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

2. Chronic sinusitis was incurred during service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R.§§ 3.303 (1999).

3. Arthritis of multiple joints was not incurred in or 
aggravated by service nor is there a basis upon which to 
presume incurrence of arthritis during service.  38 
U.S.C.A.§§ 1101, 1110, 1112, 1113, 1131, 5107 (West 1991); 
38 C.F.R.§§ 3.303, 3.307, 3.309 (1999).


4. The criteria for a disability evaluation in excess of 10 
percent for chondromalacia of the left knee with 
laceration scar are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.20, 4.40, 4.45, 
Diagnostic Codes 5099-5003, 7804, 7805 (1999).

5. The criteria for a disability evaluation in excess of 10 
percent for chondromalacia of the right knee are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.20, 4.40, 4.45, Diagnostic Code 5099-5003 
(1999).

6. The criteria for a disability evaluation in excess of 10 
percent for PTSD prior to August 15th, 1997, in excess of 
30 percent prior to November 9th, 1998, and in excess of 70 
percent thereafter are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Diagnostic 
Code 9411 (1996 & 1999).

7. The criteria for a compensable disability evaluation for 
hearing loss, right ear are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
Diagnostic Code 6100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Well Grounded Claims

Postoperative Residuals of a Fractured Nose

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Cambino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542. 545 (1996).  A 
well grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."

Establishing service connection under 38 U.S.C.A. § 1110 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1996), aff'd per 
curiam 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied, 66 
U.S.L.W. 3799 (June 22, 1998) (expressly adopting the 
definition of well-grounded claim set forth in Caluza, 
supra), Heuer and Grottveit, both supra.  Alternatively, the 
third Caluza element can be satisfied under 38 C.F.R. 
§ 3.303(b) by evidence of continuity of symptomatology and 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  For the 
purpose of determining whether a claim is well grounded, the 
evidence in support of the claim is presumed credible.  See 
Robinette, 8 Vet. App. at 76; Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The Board notes that when an appellant presents a claim for 
VA benefits and provides sufficient support for the claim, VA 
has a duty to assist the appellant "in developing the facts 
pertinent to the claim."  38 U.S.C.A. § 5107(a); Allday v. 
Brown, 7 Vet. App. 517, 526 (1995); Littke v. Derwinski, 1 
Vet. App. 90, 91-92 (1990); Murphy, 1 Vet. App. at 81-82. 
(once a claimant submits a plausible claim, i.e., one which 
is meritorious on its own or capable of substantiation, the 
Secretary is obligated to assist in the developing of facts 
pertinent to the claim); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  However, in the absence of evidence of a 
well grounded claim, the duty to assist is not triggered and 
VA may not undertake to assist the appellant in developing 
facts pertinent to his claim.  Morton v. West, 12 Vet. App. 
486 (1999). 

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Furthermore, with chronic disease shown as such in 
service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  This rule does not mean that any manifestation 
of joint pain, any abnormality of heart action or heart 
sounds, any urinary symptoms, or any cough, etc., in service 
will permit service connection of arthritis, disease of the 
heart, nephritis, or pulmonary disease, etc., first shown as 
a clear-cut clinical entity, at some later date.  Id.  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Id. 
(emphasis added).  Continuity of symptomatology is required 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  Id.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id; see Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

Upon careful consideration of the evidence of record in this 
case, the Board finds that the appellant has failed to submit 
evidence of a well grounded claim for service connection for 
postoperative residuals of a fractured nose.  As noted above, 
to meet the requirement of a well grounded claim such to 
allow for analysis of the merits of the claim for service 
connection, there must be medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown supra.

In this case, there is no competent evidence of record to 
establish the presence of any residual disability 
attributable to an inservice surgical correction in September 
1974, of the pre-service fractured nose.  While there has 
been some indication that the appellant has sinusitis as a 
residual of the surgery for the fractured nose, on VA 
examination in September 1997, the examiner indicated that 
although the appellant had a history of recurrent sinusitis, 
it was not related to the septoplasty conducted in 1974.  
There is no additional competent evidence of record to 
demonstrate the presence of any chronic disability 
attributable to the 1974 nasal surgery.  In this regard, the 
Board notes that pursuant to 3.306(b)(1), the usual effects 
of medical and surgical treatment in service, having the 
effect of ameliorating disease or other conditions incurred 
before enlistment, including postoperative scars, absent or 
poorly functioning parts or organs, will not be considered 
service connected unless the disease or injury is otherwise 
aggravated by service.  There is no competent evidence of 
record to establish the presence of chronic disability 
attributable to "aggravation" of the preservice fracture of 
the nose.

In view of the above, and the lack of any additional 
competent evidence to the contrary, the Board finds that the 
appellant has not submitted evidence which is deemed 
sufficient to meet the threshold requirements of a well 
grounded claim.

While evidentiary assertions by the appellant must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, these assertions do not have to be 
accepted where they are found to be inherently incredible.  
See King v. Brown, 5 Vet.App. 19 (1993).  In this case, the 
appellant's evidentiary assertions regarding the presence and 
relationship between any disability and his service are found 
to be inherently incredible when viewed in the context of the 
total record.  While the appellant may be competent to offer 
evidence regarding symptoms, Savage v. Gober, 10 Vet. App. 
489 (1997), he is not competent to diagnose the presence of a 
current disability or to relate the presence of any current 
disability to any particular event or period of time.  Such a 
relationship, which involves a medical diagnosis, must be 
identified by an appropriate medical expert.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).

The quality and quantity of the evidence required to meet the 
statutory burden of submitting evidence of a well-grounded 
claim will depend upon the issue presented by the claim.  
Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under 38 U.S.C.A. § 5107(a).  See Cartright v. 
Derwinski, 2 Vet.App. 24 (1991).  However, where as in this 
case, the determinative issue involves medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  See Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).

The Board has carefully considered the appellant's statements 
and testimony with respect to his claim for service 
connection; however, through these statements alone, he 
cannot meet the burden imposed by section 5107(a) merely by 
presenting lay beliefs as to his current diagnosis and its 
relationship to service because his current diagnosis and its 
relationship to any causative factor or other disability, as 
noted above, is a medical conclusion and lay persons are not 
competent to offer medical opinions.  Espiritu, 2 Vet.App. 
492 (1992).  Consequently, lay assertions of medical etiology 
or diagnosis cannot constitute evidence to render a claim 
well grounded under section 5107(a).

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to his claims where 
claims are not well grounded, VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  In this case, the appellant has not put VA on notice 
of the existence of any additional evidence that, if 
submitted, could make his claims well grounded.  Accordingly, 
the Board concludes that VA did not fail to meet its 
obligations under 38 U.S.C.A. § 5103(a).

The Board notes that the appellant's representative has 
requested that this issue be remanded to the RO for 
additional medical development since the VA examiner in 1997 
did not specifically indicate whether or not there were 
residuals of the inservice septoplasty.  However, the Board 
believes that the examination conducted in September 1997 was 
of sufficient detail to identify the presence of any residual 
disability attributable to the septoplasty conducted in 1974.  
In fact, the examiner specifically indicated that the 
appellant's sinusitis was not related to the septoplasty.  
When viewed in the context of the record as a whole, the 
Board concludes that had there been any suggestion of 
residual disability related to the septoplasty, it would have 
been noted within the appellant's medical history which is 
extensive in nature and reflects regular contact with medical 
professionals over an extended period of time.

II.  Service Connection

Sinusitis, Arthritis of Multiple Joints

Initially, the Board notes that the appellant's claims for 
service connection for sinusitis and arthritis of multiple 
joints are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  The service medical records which document 
treatment for sinus-related complaints as well as complaints 
of joint pain, viewed in light of the postservice evidence 
reflecting various diagnoses including chronic sinusitis and 
degenerative arthritis, are deemed sufficient to render these 
claims plausible and to meet the threshold pleading 
requirement of a well grounded claim.  

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§§ 101(16), 1110, 1131.  Furthermore, with chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service-
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  This rule does not mean that 
any manifestation of joint pain, any abnormality of heart 
action or heart sounds, any urinary findings of casts, or any 
cough, etc., in service will permit service connection of 
arthritis, disease of the heart, nephritis, or pulmonary 
disease, etc., first shown as a clear-cut clinical entity, at 
some later date.  Idem.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Id. (emphasis added)  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Id.  When the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.

Establishing direct service connection for a disability which 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(d); Cuevas v. Principi, 3 Vet.App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Sinusitis

Review of the service medical records reveals that the 
appellant was treated on various occasions over the years for 
sinus related complaints.  More recently, the appellant 
testified in December 1991 that he experienced recurring 
difficulty with his sinuses and had been treated regularly 
during service for these complaints.  On VA examination in 
January 1992, a diagnosis of chronic sinusitis with 
mucopurulent blood discharge was noted.  In February 1993, 
during his activation for Operation Desert Storm, the 
appellant was treated for complaints of nasal drainage which 
were treated with medication.  In spite of the these 
findings, radiological study of the appellant's sinuses over 
the years failed to confirm the diagnosis of sinusitis.  In 
view of the state of the record, the Board remanded this case 
for an additional examination in an effort to clarify the 
presence and etiology of the appellant's sinus complaints.  

In September 1997, a VA examination was conducted.  On 
physical examination it was noted that the mucosa was 
slightly red and boggy, although there was no evidence of 
infection.  The diagnosis was history of recurrent sinusitis 
(chronic).  While the examiner failed to comment on the 
etiology of the sinusitis other than to disassociate it from 
the prior septoplasty, the Board concludes that additional 
development is not necessary in this case which has been 
pending for a number of years.  In weighing the evidence 
presently of record, the Board concludes that through 
application of the doctrine of the benefit of the doubt, 38 
U.S.C.A. § 5107(b), the appellant's chronic sinusitis had its 
onset during active duty.  The service medical records 
document repeated treatment for sinus complaints, the 
appellant has testified to ongoing sinus symptomatology, the 
post-service records reflect various diagnoses of sinusitis 
and the most recent VA examination provided a diagnosis of 
chronic sinusitis.  In view of the lack of any additional 
evidence to the contrary, entitlement to service connection 
for sinusitis is warranted.

Arthritis of Multiple Joints

The service medical records reflect that the appellant was 
treated during service for complaints of joint pain with 
various diagnoses including possible arthritis.  On VA 
examination in October 1990, a diagnosis of diagnosis of 
degenerative arthritis of multiple joints was noted.  
However, physical examination and radiological findings at 
that time were normal.  On VA examination in January 1992, a 
diagnosis of possible migratory inflammatory joint disease, 
to rule out arthritis was noted.  Subsequent radiological and 
serology studies conducted in conjunction with this 
examination revealed no evidence of arthritis.  In June 1994, 
x-ray examination of the lumbar spine and left knee revealed 
no evidence of arthritis and serology testing indicated a 
negative rheumatoid factor.  

In view of the evidence of treatment for complaints of 
various joint pain during service and the indication of 
"possible" arthritis as well as the post-service diagnosis 
of possible migratory inflammatory joint disease contrasted 
with completely negative clinical findings throughout the 
record and in particular on VA examination in January 1992, 
the Board remanded this case in September 1996 for additional 
development.

On VA orthopedic examination in August 1997, x-ray 
examination of the feet, knees, hands, wrists, lumbosacral 
spine and cervical spine revealed no significant evidence of 
arthritis.  The examiner further indicated that there was no 
evidence of osteoporosis, trauma, developmental, metabolic or 
any evidence of any type of arthritis.  The examiner 
concluded that " I am unable to demonstrate any evidence of 
any orthopedic or rheumatological disability."

On VA rheumatology examination in September 1997, it was 
noted that the appellant fulfilled no criteria for an 
inflammatory arthritis.  The examiner indicated that he 
suspected the appellant was developing very early and mild 
osteoarthritis.

In weighing the above evidence of record, the Board finds 
that the weight of the evidence is against entitlement to 
service connection for arthritis of multiple joints.  
Although he has been treated during service and thereafter 
for multiple joint pain, there is no competent evidence of 
record to confirm the presence of arthritis during service or 
within one year after service discharge.  In fact, the record 
as it stands fails to demonstrate a confirmed diagnosis of 
arthritis.  Although possible migratory inflammatory 
arthritis was noted on VA examination in 1992, 
contemporaneous and subsequent clinical evaluations including 
x-rays and serology studies have produced no evidence of 
arthritis.  

The appellant's assertions and testimony regarding joint pain 
have been carefully considered in light of the findings noted 
above.  However, these contentions regarding the presence of 
pain, without any competent evidence of an underlying disease 
process are not deemed to be sufficient to serve as the basis 
for service connection when weighed against the objective 
medical evidence and the complete lack of any significant 
pathological findings.

Accordingly, in view of the above, entitlement to service 
connection for arthritis of multiple joints is not warranted.

III.  Increased Disability Evaluations

Upon review of the record, the Board concludes that the 
appellant's claims for increased disability evaluations for 
chondromalacia of the right knee, chondromalacia of the left 
knee with laceration scar, PTSD and right ear hearing loss 
are well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  Specifically, his contentions regarding an 
increase in severity of these disabilities are sufficient to 
render his claims plausible.  See Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992) (where veteran asserted that his 
condition had worsened since the last time his claim for an 
increased disability evaluation for a service-connected 
disorder had been considered by VA, he established a well-
grounded claim for an increased rating); 38 U.S.C.A. § 
5107(a) (West 1991) and Murphy v. Derwinski, 1 Vet.App. 78 
(1990).

Chondromalacia, Right Knee and Left Knee with Laceration Scar

Background

Review of the record reveals that in September 1992, the RO 
implemented a decision dated in June 1992 by the Hearing 
Officer which granted service connection for chondromalacia 
of the left and right knees.  The Hearing Officer noted that 
the appellant testified to experiencing difficulty with his 
knees during service and was subsequently diagnosed with 
chondromalacia.  Although physical findings were considered 
to be minimal, the diagnosis of chondromalacia was deemed to 
be consistent with the clinical history and findings during 
service.  The rating board noted that 10 percent evaluations 
were assigned for each knee based upon complaints of 
persistent pain under the provisions of 38 C.F.R. § 4.40.

The appellant's knee disabilities are currently evaluated as 
analogous to degenerative arthritis pursuant to Diagnostic 
Code 5003.  Pursuant to Diagnostic Code 5003, degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
Diagnostic Codes for the specific joint or joints involved.  
Diagnostic Code 5260 provides for a noncompensable disability 
evaluation where flexion of the knee is limited to 60 
degrees, a 10 percent rating for flexion limited to 45 
degrees, a 20 percent rating where flexion is limited to 30 
degrees and a 30 percent rating where flexion is limited to 
15 degrees.  Pursuant to Code 5261, where extension is 
limited to 5 degrees, a noncompensable disability evaluation 
is warranted.  A 10 percent rating is warranted where 
extension is limited to 10 degrees, a 20 percent evaluation 
is warranted where extension is limited to 15 degrees, a 30 
percent evaluation is warranted where extension is limited to 
20 degrees, a 40 percent evaluation is warranted where 
extension is limited to 30 degrees and a 50 percent 
evaluation is warranted where extension is limited to 45 
degrees.  In addition, the Board has considered the 
appellant's knee disabilities in light of Diagnostic Code 
5257 which provides for a 20 percent evaluation where there 
is a moderate knee impairment.  A severe impairment warrants 
a 30 percent disability evaluation.  

After review of the evidence of record, the undersigned 
concludes that entitlement to an increased disability 
evaluation for chondromalacia of the right and left knees is 
not warranted.  The medical evidence of record consistently 
reflects that the appellant has full range of motion of both 
knees with no evidence of any restricted motion.  On VA 
examination in August 1997, it was noted that examination of 
both knees was totally equal.  Range of motion was from 0 
degrees extension to 155 degrees flexion, the patella was 
midline, there was no subpatellar crepitation and the 
collateral and cruciate ligaments were tight.  There was no 
effusion and McMurrays and Lachman's tests were negative.  X-
ray examination was entirely normal and the diagnosis was no 
evidence of any orthopedic disability.  Although a previous 
rheumatological examination noted some crepitance with knee 
motion, there was no limitation of motion or any additional 
functional impairment identified.

The appellant's complaints of knee pain have been carefully 
considered in light of the criteria for an increased 
disability evaluation.  However, in the absence of any 
additional evidence of functional impairment characterized by 
limitation of motion or some other objectively observable 
impairment, the Board finds that the appellant's knee 
disabilities are adequately compensated at the 10 percent 
level.  In reaching this conclusion, the Board notes that the 
10 percent ratings were originally assigned based upon the 
appellant's reported pain and the provisions of 38 C.F.R. 
§ 4.40.  See DeLuca v. Brown, 8 Vet. App. 202, 203 (1995); 
see also Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991) 
(sections 4.40 and 4.45 of 38 C.F.R. make clear that pain 
must be considered capable of producing compensable 
disability of the joints).  However, although the Board is 
required to consider the effect of pain when making a rating 
determination, which has been done in this case, it is 
important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).

Accordingly, in the absence of any additional evidence of 
functional impairment attributable to chondromalacia, 
entitlement to increased disability evaluations for 
chondromalacia of the left and right knees are not warranted.

The Board further notes that consideration has been given to 
the presence of any impairment attributable to the laceration 
scar of the left knee.  However, the appellant has not 
alleged nor does the record demonstrate the presence of any 
symptomatology related to the laceration scar.  There is no 
evidence that it is tender or painful nor has any functional 
impairment been associated with this service-connected 
condition.  Accordingly, no basis has been shown for an 
increase in the disability evaluation for the laceration scar 
of the left knee.  See Codes 7804 and 7805 which provide for 
evaluation of tender and painful scars and for scars based 
upon limitation of functional impairment.

Finally, the Board notes that the holding in Fenderson v. 
West, 12 Vet. App. 119 (1999), has been considered; however, 
in light of the above, there is no basis for an increased or 
"staged" ratings for these disabilities.

PTSD

Initially, the Board notes that while this appeal was 
pending, the applicable rating criteria for mental disorders, 
38 C.F.R. § 4.125 et seq., was amended effective November 7, 
1996.  See 61 Fed. Reg. 52,695 (October 8, 1996).  Pursuant 
to VAOPGCPREC 11-97, where a regulation is amended during the 
pendency of an appeal to the Board, the Board must first 
determine whether the amended regulation is more favorable to 
the claimant than the prior regulation, and, if it is, the 
Board must apply the more favorable provision.  See Dudnick 
v. Brown, 9 Vet.App. 397 (1996)(per curiam); Karnas v. 
Derwinski, 1 Vet.App. 308 (1991).

According to the criteria in effect prior to the November 
1996 change, a 10 percent disability evaluation is warranted 
for symptoms less than the criteria for a 30 percent 
evaluation with emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment.  
A 30 percent evaluation is warranted for definite impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people.  The psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent disability evaluation is 
warranted where the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired and by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  Where the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired and the psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment, a 70 percent 
disability evaluation is warranted.  Where the attitudes of 
all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community, 
there are totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior or the appellant is demonstrably unable 
to obtain or retain employment, a 100 percent disability 
evaluation is warranted.

The United States Court of Veterans' Appeals (Court) held in 
Johnson v. Brown, 7 Vet. App. 95 (1994), that the criteria in 
38 C.F.R. § 4.132, DC 9411 for a 100 percent rating are each 
independent bases for granting a 100 percent rating.  

The post-1996 criteria provide that a 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent evaluation is appropriate where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 50 percent evaluation is warranted where occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent evaluation is warranted where 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 10 percent 
evaluation is warranted where there is occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or symptoms 
controlled by continuous medication.  (38 C.F.R. Part 4, 
Diagnostic Code 9411 (1999).

PTSD Prior to August 15th, 1997

The record reflects that service connection for PTSD was 
granted by the Hearing Officer in June 1992.  In September 
1992, the RO implemented that decision and assigned a 10 
percent disability evaluation effective from August 1st, 
1990.  The rating board noted that the appellant's 
psychiatric impairment was productive of slight social and 
industrial impairment manifested by recurrent dreams of being 
under attack, increased startle reaction, difficulty 
sleeping, survivors guilt, irritability and some social 
withdrawal.  

The pertinent medical evidence documents a diagnosis of an 
adjustment disorder on VA examination in October 1990.  At 
that time, the examiner concluded that there was no social 
and industrial impairment attributable to that diagnosis.  
The appellant was first diagnosed with PTSD on private 
examination in December 1991.  It was noted that the 
appellant was seen for complaints of unexplained tearfulness, 
problems managing control of angry thoughts and feelings, 
depression and an inability to care about others.  The 
examiner commented that the recent onset of these symptoms 
was associated with a tour of duty in the Persian Gulf.  

On VA examination in January 1992, it was noted that the 
appellant had become "a little" withdrawn, was nervous and 
tense at times and was startled by loud noises.  He reported 
difficulty in going to sleep and survivors guilt regarding 
Vietnam.  His concentration was satisfactory and there was no 
avoidance of war related material.  It was further noted that 
his emotional trouble was increased by financial problems and 
that he "gets" irritable.  The examiner concluded that the 
appellant was competent and that his prognosis was fair.  He 
further indicated that there was slight social impairment but 
no industrial impairment. 

VA mental health clinic reports dated in May 1996 reflect 
that the appellant was considered to be doing well on 
medication.

There is no additional medical evidence which addresses the 
nature and severity of the appellant's PTSD until August 
1997.  Accordingly, when viewed in light of the above 
criteria, the Board concludes that the appellant's PTSD was 
appropriately rated at the 10 percent level effective from 
August 1st, 1990.  The medical evidence summarized above 
fails to demonstrate symptomatology considered by the 
appropriate experts to be productive of more than mild social 
and industrial impairment.  The VA psychiatrist's 
characterization of the appellant's level of social 
impairment as slight in nature with no industrial impairment 
in January 1992, is not deemed to equate to occupational and 
social impairment manifested by occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) such to warrant 
a 30 percent evaluation. 

Accordingly, entitlement to a disability evaluation in excess 
of 10 percent prior to August 15th, 1997 is not warranted.

PTSD prior to November 9th, 1998

In May 1998, the RO increased the appellant's disability 
evaluation for his PTSD from 10 percent to 30 percent 
effective from August 15th, 1997.  The rating board noted 
that the appellant's PTSD symptomatology had increased in 
severity as demonstrated on the outreach counseling report 
and on VA examination in August 1997.

On VA examination on August 15th, 1997, it was noted that the 
appellant was working as a grocery manager for the past year 
and that he lived with his wife and two daughters.  He 
reported numerous stressors including family health problems, 
difficulty with the Air Force and nightmares about the 
Persian Gulf.  On mental status examination the appellant was 
neatly dressed and clean shaven.  Serial 7's and calculations 
were done easily and it was noted that he had received an 
advanced degree in counseling.  His affect was described as 
"so-so" and insight was fair.  He was able to remember two 
things in 4 1/2 minutes and remembered a third with prompting.  
His mood was a little anxious and he did not display anger 
but he was angry in what he was expressing.  He noted 
suicidal ideation without plan and was able to abstract well.  
The diagnosis was PTSD, moderate.  His GAF score was 60  and 
it was noted that he had at least moderate symptoms with the 
nightmares of the Persian Gulf approximately every two weeks. 

Later in August 1997, the appellant's outreach counselor 
noted that the appellant had a high degree of social and 
psychological readjustment difficulties.  Symptoms were noted 
to include depression, anxiety, isolation, alienation and a 
high degree of mistrust and hypervigilance.  The counselor 
commented that the appellant continued to display symptoms of 
PTSD as well as severe depression at times.

A statement dated October 12th, 1998, from the appellant's 
outreach counselor noted that the appellant continued to 
display severe social and psychological readjustment 
difficulties.  The counselor reported that the appellant's 
depression and anxiety as well as his internalized anger 
continued to be severe.  It was noted that the appellant's 
employment situation was considered to be tenuous due to his 
belief that his supervisors and coworkers were plotting to 
have him fired.  The appellant's stressors were noted to 
include difficulty with his relationship with his spouse and 
a sense of estrangement with his children, lack of social 
interaction, threat of job loss, stressful work schedule, job 
dissatisfaction and discord with his supervisor and other 
employees.  His GAF score was noted to be 41, reflective of 
serious symptoms.

At his hearing before a Hearing Officer on October 15th, 
1998, the appellant testified that he was experiencing 
difficulty at his place of employment.  He indicated that he 
was unable to complete his tasks as assigned and had 
difficulty with his memory.  He reported that his stress at 
work carried over to his home life and resulted in strained 
relations with his family.  His wife testified that they had 
no social life and that she was aware of the appellant's 
difficulty with memory.  She further indicated that the 
appellant was withdrawn and irritable.

On VA examination in November 1998, the appellant reported 
that immediately prior to this examination, he was directed 
to take 2 weeks of sick leave from work by his treating 
psychiatrist.  On mental status examination, the appellant 
was noted to be experiencing serious depression.  The 
appellant reported vegetative symptoms with difficulty 
sleeping, poor appetite and energy and reduced motivation.  
He indicated that he had low self-esteem and was fearful of 
the future with feelings of helplessness.  His mood was 
depressed and affect was blunted and serious.  He was able to 
smile on occasion but generally appeared to be quite solemn.  
He reported difficulty with memory which the examiner 
indicated appeared to be a function of reduced concentration 
secondary to depression as opposed to actual memory deficits.  
He was able to perform serial 7's with two errors and serial 
3's without error.  The examiner noted that while the 
appellant's concentration/attention span was reduced, it was 
reduced only to a moderate degree.  His thinking was logical 
and goal oriented and there was no indication of an 
underlying thought disorder.

The examiner noted the diagnosis of PTSD and further 
commented that a GAF of 55-60 was warranted.  The appellant 
was noted to have become more withdrawn and to be 
experiencing difficulty with intimate relationships.  The 
appellant was considered to be able to maintain some brief 
and superficial contact with others as evident by his job 
performance.  However, the examiner indicated that his 
employment might soon end because of decreased job 
performance.

After careful review of the evidence of record as summarized 
above, the Board concludes that the appellant was 
appropriately evaluated at the 30 percent level for his PTSD 
prior to November 9th, 1998.  He was still working, and his 
GAF was noted to be 60 in August 1997 which is reflective of 
moderate symptoms with moderate difficulty in social and/or 
occupational functioning and supports the assignment of the 
30 percent rating.  During this time period, the record does 
not demonstrate symptomatology such to warrant an increased 
disability evaluation under either the old or new criteria.  
Although there is some contrast in the level of severity of 
the appellant's psychiatric impairment in the opinions 
provided by the outreach counselor and the VA psychiatrists, 
the Board places greater emphasis upon the opinions from the 
medical doctors who have provided detailed clinical findings 
based upon their examinations to support their diagnostic 
impressions versus the outreach counselor's reports which 
essentially reiterate the appellant's reported symptoms.

PTSD after November 9th, 1998

The first suggestion of an increase in psychiatric 
symptomatology beyond the 30 percent level was noted in the 
outreach counselors report and the hearing transcript, both 
dated in October 1998.  These reports of a worsening in the 
appellant's condition were confirmed by the findings noted on 
VA examination in November 1998 when the appellant's GAF 
score was noted to be between 55 and 60 and it was indicated 
that the appellant had become more withdrawn and continued to 
experience difficulty with intimate relationships.  

In a statement dated later in November 1998, the appellant's 
treating psychiatrist indicated that the appellant was 
recommended to return to work on a trial basis.  It was 
further noted that he should be restricted to part-time 
status for 30 days and that he should be limited to 4 hours 
per day.  

In a statement dated on April 12th, 1999, the appellant's 
outreach counselor indicated that the appellant psychiatric 
disability had increased in severity.  It was further noted 
that the appellant's ability to work was in question due to 
his inability to cope with any type of stressful situation.

In April 1999, a VA psychiatric examination was conducted.  
The appellant reported that his stress level increased since 
his last examination in October 1998.  He indicated that he 
had suffered a partial breakdown in November 1998 and that he 
was extremely suicidal at that time.  He noted that upon his 
return to work, he could no longer handle his job as grocery 
manager and was down graded to a "store worker" in January 
1999.  He indicated that his hours were reduced to 4 hours 
per day in March 1999 due to his inability to effectively 
cope with his job demands.  The examiner noted that the 
appellant had worked as grocery manager for the past 2 1/2 
years and was able to function well on the job.  

On mental status examination the appellant's affect was 
mildly blunted and his underlying mood was dysphoric and 
anxious.  He had difficulty tracking the conversation and 
concentration appeared to be reduced.  Serial 7's were 
performed slowly and with two errors.  He was able to give 
his Social Security number forward and backward.  His 
thinking had an obsessional quality to it and he demonstrated 
mild psychomotor agitation during the interview.  His 
thinking was logical and goal oriented and there were no 
indications of an underlying thought disorder.  The diagnosis 
was PTSD with depression and the GAF score was 50.  The 
examiner commented that this score took into account the 
decline in work ability that the appellant experienced since 
his examination in October 1998.  The examiner further 
commented that the appellant was more socially isolated, 
irritable and has difficulty dealing with others on even a 
superficial basis both at work and at home.

In view of these findings, the RO increased the appellant's 
disability evaluation for PTSD to the 70 percent level 
effective from November 9th, 1998, the date the VA 
examination which confirmed the increase in symptomatology of 
the appellant's psychiatric disorder.

The Board has reviewed the evidence of record and while the 
severity of the appellant's service-connected psychiatric 
disorder is acknowledged, it is not shown to rise to the 
level of entitlement to a 100 percent evaluation.  The record 
does not demonstrate that the appellant's attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community, with 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior.  Furthermore, while the appellant's 
employment has been curtailed and his outreach counselor 
believes he will not be able to maintain employment in the 
future, the record documents that he is employed at the time 
of this decision and therefore is not demonstrably unable to 
obtain or retain employment such to meet the pre-1996 
criteria.

In addition, total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name has not 
been shown such to meet the new criteria for a 100 percent 
evaluation under Code 9411.  

Accordingly, entitlement to an increased (100 percent) 
disability evaluation is not warranted.  In reaching this 
conclusion, the Board places particular emphasis upon the VA 
psychiatric examination reports dated in November 1998 and 
April 1999 and the reported GAF score of 50 on the April 1999 
examination.  While that score is representative of serious 
symptoms with serious impairment in social and/or 
occupational functioning, it is not of such severity as to 
meet the criteria noted above for a total disability 
evaluation.  

Right Ear Hearing Loss

The appellant's hearing loss, right ear is currently 
evaluated pursuant to Diagnostic Code 6100 which provides, in 
pertinent part, that an average puretone dbs loss from 0 to 
41 dbs with speech discrimination from 84 to 100 percent 
warrants a noncompensable disability evaluation.  See rating 
tables VI and VII from 38 C.F.R. § 4.85 et seq.  The Board 
notes that the rating criteria for diseases of the ear and 
other sense organs were amended in May 1999, effective 
beginning June 10th, 1999.  The amendments did not change the 
criteria to be used in the rating assigned in this case.  
Application of those revised criteria yields no change in the 
zero-percent rating for the appellant's hearing loss.

In this case, the Board is sympathetic to the appellant's 
contentions regarding the severity of his service-connected 
hearing loss; however, in Lendenmann v. Principi, 3 Vet.App. 
345, 349 (1992) the United States Court of Appeals for 
Veterans Claims noted that the assignment of disability 
ratings for hearing impairment is derived by a mechanical 
application of the rating schedule to numeric designations 
assigned after audiometric evaluations are rendered.  In this 
case, the record reflects that on recent VA audiological 
examination conducted in August 1997, the average puretone 
decibel (db) loss was 20 dbs in the right ear and the speech 
discrimination score (word recognition score using the 
Maryland CNC word list) was 96 percent.  When viewed in light 
of rating tables VI and VII from 38 C.F.R. § 4.85 et seq., 
these results equate to a noncompensable disability 
evaluation pursuant to Diagnostic Code 6100.  

In light of the above, there is no basis for an increased or 
"staged" ratings for these disabilities.  See Fenderson v. 
West, 12 Vet. App. 119 (1999)

Accordingly, entitlement to a compensable disability 
evaluation for the appellant's hearing loss, right ear is not 
warranted.












	(CONTINUED ON NEXT PAGE)


ORDER

Service connection is denied for postoperative residuals of a 
fractured nose, for sinusitis and for arthritis of multiple 
joints.

A disability evaluation in excess of 10 percent for 
chondromalacia, left knee with laceration scar is denied.

A disability evaluation in excess of 10 percent for 
chondromalacia, right knee is denied.

Disability evaluations in excess of 10 percent for PTSD prior 
to August 15th, 1997, in excess of 30 percent prior to 
November 9th, 1998, and in excess of 70 percent thereafter 
are denied

A compensable disability evaluation for hearing loss, right 
ear is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

